Per Curiam.
The only error relied upon in this case is that the circuit judge did not, after receiving the respondent’s plea of guilty, make the necessary examination to-enable him to determine that the plea was freely and intelligently made. The error is not satisfactorily made out. The respondent first pleaded not guilty, and the record shows that he had counsel, and after three weeks’ delay came into court and by leave of the court withdrew the first plea and pleaded guilty. It affirmatively appears that the judge made inquiry to satisfy himself that this action expressed the respondent’s real desire, and there can be no-assumption under the facts stated that he had acted in ignorance or under compulsion.
Judgment affirmed.